Citation Nr: 0736043	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  05-03 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for left knee 
lateral meniscal tear, status post left knee arthroscopy, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an initial evaluation greater than 10 
percent disabling for a separate evaluation for degenerative 
joint disease of the left knee.

3.  Entitlement to an evaluation greater than 10 percent 
disabling for right shoulder impingement syndrome, with 
degenerative changes, prior to January 10, 2006.

4.  Entitlement to an increased evaluation for right shoulder 
impingement syndrome, with degenerative changes, currently 
evaluated as 20 percent disabling.

5.  Entitlement to a compensable evaluation for postoperative 
residuals of an osteocytic lesion with abscess of the right 
fourth metatarsal.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to June 
1995.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Louisville, Kentucky (RO).


FINDINGS OF FACT

1.  The veteran's left knee lateral meniscal tear, status 
post left knee arthroscopy, is manifested by dislocated 
semilunar cartilage, with frequent episodes of locking, pain, 
and effusion into the joint, but not by symptomatology so 
severe as to constitute functional loss.

2.  The veteran's degenerative joint disease of the left knee 
is manifested by flexion which is not limited to 30 degrees, 
and extension not limited to 10 degrees.

3.  Prior to March 4, 2003, the veteran's right shoulder 
impingement syndrome, with degenerative changes, was 
manifested by limitation of motion of less than 90 degrees, 
and pain, stiffness, and weakness which did not result in 
functional loss.

4.  For the period March 4, 2003, to January 19, 2006, the 
veteran's right shoulder impingement syndrome, with 
degenerative changes, was manifested by limitation of motion 
to 90 degrees from side, and pain, stiffness, and weakness 
which did not result in functional loss.

5.  The veteran's right shoulder impingement syndrome, with 
degenerative changes, is currently manifested by limitation 
of motion to 90 degrees from side, and pain, stiffness, and 
weakness which did not result in functional loss.

6.  The veteran's postoperative residuals of an osteocytic 
lesion with abscess of the right fourth metatarsal, are 
manifested by pain and stiffness, and x-ray evidence of 
osteocytic lesions at the base of the right fourth 
metatarsal.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 20 percent 
for left knee lateral meniscal tear, status post left knee 
arthroscopy, have not been met.  38 U.S.C.A. 38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5258 (2007).

2.  The criteria for an initial evaluation greater than 10 
percent for degenerative joint disease of the left knee have 
not been met.  38 U.S.C.A. 38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2007).

3.  The criteria for an evaluation greater than 10 percent 
for right shoulder impingement syndrome, with degenerative 
changes, prior to March 4, 2003, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5201 (2007).

4.  The criteria for an evaluation of 20 percent, but no 
greater, for right shoulder impingement syndrome, with 
degenerative changes, for the period March 4, 2003, to 
January 19, 2006, have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-
5201 (2007).

5.  The criteria for an evaluation greater than 20 percent 
for right shoulder impingement syndrome, with degenerative 
changes, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5201 
(2007).

6.  The criteria for a compensable evaluation for 
postoperative residuals of an osteocytic lesion with abscess 
of the right fourth metatarsal have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5015 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for increased 
evaluations, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to 
initial adjudication of the veteran's claim, a letter dated 
in February 2003 satisfied the duty to notify provisions; 
additional letters were sent in June 2005, June 2006, and 
January 2007.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  

The veteran's service medical records and VA medical 
treatment record; the veteran has not identified any 
pertinent private medical records.  38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159.  The veteran was also accorded VA 
examinations in March 2003 and January 2007.  38 C.F.R. 
§ 3.159(c) (4).  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, this 
claim is based on the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) held that the rule articulated in Francisco 
did not apply to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Id.; Francisco, 7 Vet. App. at 58.

Left Knee

The veteran's left knee lateral meniscal tear, status post 
left knee arthroscopy, is currently evaluated as 20 percent 
disabling under Diagnostic Code 5258, which contemplates 
dislocated semilunar cartilage of the knee, with frequent 
episodes of "locking", pain, and effusion into the joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5258.  The Board also 
notes that by a February 2007 rating decision, a separate 10 
percent disabling evaluation for degenerative joint disease 
under Diagnostic Code 5010 was assigned, effective March 1, 
2002, the date of the veteran's current claim; this separate 
evaluation will be addressed below.

Under Diagnostic Code 5258, the sole 20 percent evaluation is 
warranted for objective medical evidence of dislocated 
semilunar cartilage of the knee, with frequent episodes of 
"locking", pain, and effusion into the joint.  Id.  
Accordingly, because the maximum rating is already awarded 
under this diagnostic code, an evaluation greater than 20 
percent under Diagnostic Code 5258 is not warranted.

Other diagnostic codes pertaining to the knee and leg must be 
considered to determine if an evaluation greater than 20 
percent is warranted under other criteria.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  To that end, Diagnostic 
Codes 5256, 5259, 5262, and 5263 are not for application in 
this case because there is no evidence that the veteran has 
experienced anklyosis of the knee, impairment of the tibia 
and fibula, or genu recuvatum.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5262, 5263 (2007).  Diagnostic Code 
5257 contemplates recurrent subluxation or lateral 
instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2007).  Although during the March 2003 and January 
2007 VA examinations the veteran reported instability, in 
March 2007 and May 2007 VA outpatient treatment records the 
veteran reported that his knee gave out intermittently, and 
in a November 2006 VA outpatient treatment record stated that 
his knee gave out, causing him to fall, these incidences do 
not reflect that the veteran's left knee disorder has 
resulted in more than moderate subluxation or instability as 
to merit an evaluation greater than 20 percent at any time 
during the appeal period. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45 
(2007).  However, the Court has also held that where a 
diagnostic code is not predicated on a limited range of 
motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
with respect to pain, do not apply.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  

As noted above, by a February 2007 rating decision, a 
separate 10 percent disabling evaluation for degenerative 
joint disease under Diagnostic Code 5010 was assigned, 
effective March 1, 2002, the date of the veteran's current 
claim.  Diagnostic Code 5010 contemplates traumatic 
arthritis, and directs that such a disability, as 
substantiated by x-ray findings, be rated as degenerative 
arthritis under Diagnostic Code 5003.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2007).  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, an evaluation of 10 percent is applied for each major 
joint or group of minor joints affected by limitation of 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  The 10 and 20 
percent evaluations based on x-ray evidence may not be 
combined with ratings based on limitation of motion.  Id.

Diagnostic Codes 5260 and 5261 address limitation of flexion 
and extension of the leg.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260-61.  Although the record reflects that limitation 
of motion exists, there is no evidence that an evaluation 
greater than 10 percent under either of these diagnostic 
codes is merited at any time during the appeal period.  
During a December 2002 VA outpatient visit, range of motion 
was full to 140 degrees; on VA examination in March 2003, 
flexion was to 90 degrees; during a September 2004 VA 
outpatient visit, range of motion was to 120 degrees; and on 
VA examination in January 2007, flexion was to 95 degrees, 
and extension was to 5 degrees.  Accordingly, as an 
evaluation greater than 10 percent under these diagnostic 
codes would require flexion to be limited to 30 degrees, or 
extension to be limited to 10 degrees, a separate evaluation 
greater than 10 percent for degenerative joint disease of the 
left knee is also not warranted.

During his VA examinations and VA outpatient treatment 
visits, the veteran has reported pain, stiffness, weakness, 
swelling, and fatigability; specifically, on VA examination 
in January 2007, pain was noted beginning at 25 degrees of 
extension, and 65 degrees of flexion.  However, the examiner 
explicitly noted that there was no limitation of motion after 
repetition for either flexion or extension.  Additionally, 
although the examiner noted that the veteran's tenderness, 
pain, tenderness, and other symptomatology existed, there 
were no objective findings on examination that any weakness, 
excess fatigue, incoordination, or lack of endurance resulted 
from repetitive use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2007); see also DeLuca, 8 Vet. App. at 202.  While 
recognizing the veteran's reported symptomatology, it must 
conclude that the objective medical evidence does not reflect 
that he experiences functional loss which is not already 
contemplated in the currently assigned rating.  Accordingly, 
a separate evaluation greater than 10 percent for 
degenerative joint disease of the left knee, based on 
functional impairment, is not for assignment.  Id.

Finally, the Board has also considered the issue of whether 
the veteran's left knee disorder presents an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extraschedular ratings is warranted.  See 38 C.F.R. § 
3.321(b) (2007).  Although evaluations in excess of that 
currently assigned may be provided for certain manifestations 
of the veteran's left knee disorder, the medical evidence 
reflects that those manifestations are not present in this 
case.  In this regard, the evidence does not show that the 
veteran's left knee disorder requires frequent periods of 
hospitalization, has solely resulted in loss of employment, 
or otherwise renders impractical the application of the 
regular schedular standards.  Therefore, in the absence of 
such factors, the criteria for submission for consideration 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met, and the RO's failure to consider 
or to document its consideration was not prejudicial to the 
veteran.

Based on the evidence discussed above, the preponderance of 
the evidence is against the veteran's claim for an evaluation 
greater than 20 percent for left knee lateral meniscal tear, 
status post left knee arthroscopy, or a separate evaluation 
greater than 10 percent for degenerative joint disease.  As 
such, the benefit of the 


doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Right Shoulder

The veteran's right shoulder impingement syndrome, with 
degenerative changes, is currently evaluated as 10 percent 
disabling under Diagnostic Code 5010-5201.  Diagnostic Code 
5010 contemplates traumatic arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Diagnostic Code 5201 contemplates 
limitation of motion of the arm.  The hyphenated code used 
for rating the veteran's disability was intended to show that 
the right shoulder impingement syndrome, with degenerative 
changes, was caused by his traumatic arthritis.  38 C.F.R. § 
4.27 (2007). 

The veteran is right-handed, and thus, his right shoulder is 
considered his major extremity.  See 38 C.F.R. § 4.69 (2007).  
To that end, Diagnostic Code 5201 provides that a 20 percent 
evaluation is warranted when motion of the major arm is 
limited to shoulder level (90 degrees).  See 38 C.F.R. § 
4.71a, Diagnostic Code 5201.  A 30 percent evaluation is 
assigned for limitation of major arm motion midway between 
side and shoulder level (between 45 and 90 degrees).  Id.  
The maximum 40 evaluation is warranted when motion of the 
major arm is limited to 25 degrees from the side.  Id.  In 
determining whether the veteran had limitation of motion to 
shoulder level, it is necessary to consider reports of 
forward flexion and abduction.  See Mariano v. Principi, 17 
Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, 
Plate I (2007).

Based on a thorough review of the record, the evidence does 
not support an evaluation greater than 10 percent for the 
veteran's right shoulder disorder under Diagnostic Code 5201, 
prior to March 4, 2003, the date of the veteran's first VA 
examination for his current claim.  At that time, abduction 
of the right shoulder was to 90 degrees, as was also noted in 
September 2005 and October 2005 VA outpatient treatment 
records.  Although there is evidence that abduction was to 
120 degrees in September 2004, the weight of the evidence 
supports the higher evaluation.  38 C.F.R. § 4.7 (2007).

By a September 2006 rating decision, the rating assigned to 
the veteran's right shoulder disorder was increased to 20 
percent, effective January 20, 2006.  However, the evidence 
does not support an evaluation greater than 20 percent for 
the veteran's right shoulder disorder under Diagnostic Code 
5201 for the current rating period.  On VA examination in 
January 2007, abduction was to 155 degrees, and flexion was 
to 175 degrees.  No other examinations or outpatient 
treatment record reflects findings pertinent to the criteria 
of Diagnostic Code 5201.  Accordingly, an evaluation greater 
than 20 percent is not warranted on or after March 4, 2003.

The Board has considered other diagnostic codes pertaining to 
the shoulder and arm.  See Schafrath, 1 Vet. App. at 595.  
However, as the evidence of record does not demonstrate 
anklyosis of the scapulohumeral articulation, other 
impairment of the humerus, or impairment of the clavicle or 
scapula, Diagnostic Codes 5200, 5202, and 5203 are not for 
application.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202-
03 (2007).

During his VA examinations, the veteran has reported pain, 
stiffness, and weakness, but there is no evidence that these 
symptoms resulted in limitation of motion to less than 90 
degrees.  Additionally, there were no objective findings on 
examination that any weakness, excess fatigue, 
incoordination, or lack of endurance resulted from repetitive 
use.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 
202.  Although the veteran reported crepitus, tenderness, and 
painful movement on VA examination in January 2007, and 
consistently reported right shoulder pain on many other 
occasions, no measured change was noted on objective 
examination.  The Board does not discount the veteran's 
reports of his symptomatology; however, the objective medical 
evidence does not reflect that he experiences functional loss 
which is not already contemplated in the currently assigned 
ratings.  Accordingly, an evaluation in excess of 20 percent 
disabling, based on functional impairment, is not for 
assignment.  Id.

Finally, the Board has also considered the issue of whether 
the veteran's right shoulder disorder presents an exceptional 
or unusual disability picture so as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extraschedular ratings is warranted.  See 38 C.F.R. § 
3.321(b).  Although evaluations in excess of that currently 
assigned may be provided for certain manifestations of the 
veteran's right shoulder disorder, the medical evidence 
reflects that those manifestations are not present in this 
case.  In this regard, the evidence does not show that the 
veteran's right shoulder disorder required frequent periods 
of hospitalization, has resulted in loss of employment, or 
otherwise renders impractical the application of the regular 
schedular standards.  Therefore, in the absence of such 
factors, the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) 
are not met, and the RO's failure to consider or to document 
its consideration was not prejudicial to the veteran.

Because limitation of motion of the right shoulder is not 
limited to 90 degrees prior to March 3, 2003, or to less than 
90 degrees beginning March 3, 2003, the preponderance of the 
evidence is against a claim for higher evaluations than those 
currently assigned.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 49.

Right Foot

The veteran's postoperative residuals of an osteocytic 
lesion, with abscess of the right fourth metatarsal and 
degenerative changes, is currently evaluated as 
noncompensable under Diagnostic Code 5015, which contemplates 
benign new growths of the bones.  38 C.F.R. § 4.71a, 
Diagnostic Code 5015.  New growths of the bones are to be 
rated as degenerative arthritis based on limitation of 
motion.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis or osteoarthritis, when established by 
x-ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Additionally, in every instance where a minimum 
schedular evaluation requires residuals, and the Schedule 
does not provide for a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
symptomatology is not shown.  See 38 C.F.R. § 4.31 (2007).

Based on a thorough review of the record, the evidence does 
not support a compensable evaluation for the veteran's right 
foot disorder under Diagnostic Code 5003.  A VA x-ray dated 
in April 2001 showed changes consistent with chronic 
osteomyelitis at the base of the fourth metatarsal.  During 
the March 2003 VA examination, an x-ray noted benign 
subcortical cystic lesions involving the lateral portion of 
the fourth metatarsal base.  On VA examination in January 
2007, the veteran reported pain and stiffness, and on 
physical examination, there was palpable abnormality of the 
contour of the fourth metatarsal bone, but x-rays were 
unremarkable.  The January 2007 VA examiner diagnosed the 
veteran with postoperative residuals of osteocytic lesions, 
including pain with long distance walking.  However, none of 
the medical evidence of record reflects objectively 
documented degenerative changes of the fourth metatarsal, or 
evidence of swelling, muscle spasm, or painful motion.  For 
these reasons, a compensable evaluation under Diagnostic Code 
5003 is not warranted.

Other diagnostic codes pertaining to the foot and toes must 
be considered to determine if a compensable evaluation is 
warranted under other criteria.  Schafrath, 1 Vet. App. at 
589.  However, Diagnostic Codes 5277, 5278, 5279, 5281, 5282, 
5283 and 5284 are not applicable here as the clinical 
findings do not reflect that the veteran has a diagnosis of, 
or symptomatology that would be equivalent or analogous to, a 
weak foot, pes cavus, Morton's disease, hallux rigidus, 
hammer toes, malunion or nonunion of the metatarsal bones.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5279, 
5281, 5282, 5283 (2007).  To the extent that the veteran has 
a foot injury, as contemplated by Diagnostic Code 5284, based 
on the evidence discussed above, the veteran's right foot 
disorder is not of such severity as to warrant a compensable 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2007).  

During his VA examinations, the veteran has reported pain and 
stiffness, specifically during his January 2007 VA 
examination.  However, there is no evidence of limitation of 
motion of the foot due to his postoperative residuals of 
osteocytic lesion, and no objective findings on examination 
that any weakness, excess fatigue, incoordination, or lack of 
endurance resulted from repetitive use.  See 38 C.F.R. §§ 
4.40, 4.45; see also DeLuca, 8 Vet. App. at 202.  The Board 
does not discount the veteran's reports of his 
symptomatology; however, the objective medical evidence does 
not reflect that he experiences functional loss which is not 
already contemplated in the currently assigned rating.  
Accordingly, a compensable evaluation based on functional 
impairment is not for assignment.  Id.

Finally, the Board has also considered the issue of whether 
the veteran's right foot disorder presents an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extraschedular ratings is warranted.  See 38 C.F.R. § 
3.321(b).  Although evaluations in excess of that currently 
assigned may be provided for certain manifestations of the 
veteran's right foot disorder, the medical evidence reflects 
that those manifestations are not present in this case.  In 
this regard, the evidence does not show that the veteran's 
right foot disorder requires frequent periods of 
hospitalization, has resulted in loss of employment, or 
otherwise renders impractical the application of the regular 
schedular standards.  Therefore, in the absence of such 
factors, the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) 
are not met, and the RO's failure to consider or to document 
its consideration was not prejudicial to the veteran.

Because the evidence of record does not reflect limitation of 
motion of the right foot, or degenerative joint disease of 
the right foot established by x-ray findings, the 
preponderance of the evidence is against the veteran's claim.  
As such, the benefit of the doubt doctrine is inapplicable, 
and the claim must be denied.  See 38 C.F.R. § 5107(b); 
Gilbert, 1 Vet. App. at 49.




ORDER

An increased evaluation for left knee lateral meniscal tear, 
status post left knee arthroscopy, is denied.

An initial evaluation greater than 10 percent disabling for 
degenerative joint disease of the left knee is denied.

An evaluation greater than 10 percent for right shoulder 
impingement syndrome, with degenerative changes, prior to 
March 4, 2003, is denied.

An evaluation of 20 percent, but no greater, for right 
shoulder impingement syndrome, with degenerative changes, for 
the period March 4, 2003, to January 19, 2006, is granted, 
subject to the applicable regulations concerning the payment 
of monetary benefits.

An increased evaluation in excess of 20 percent for right 
shoulder impingement syndrome, with degenerative changes, is 
denied.

A compensable evaluation for postoperative residuals of an 
osteocytic lesion, with abscess of the right fourth 
metatarsal, is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


